Citation Nr: 0018788	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  98-20 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to dependency and indemnity compensation pursuant 
to the provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


REMAND

The veteran served on active duty from February 1943 to 
December 1945. 

A review of the record in this case raises some question as 
to the nature and etiology of the right foot ulcer which 
ultimately led to the veteran's death.  In that regard, the 
Board of Veterans' Appeals (Board) notes that, from mid-July 
to mid-August 1996, the veteran was a resident at the Newark 
Extended Care Facility.  During the course of the veteran's 
stay, he received treatment for a right decubitus ulcer which 
progressively became worse.  As a result, on August 15, 1996, 
the veteran was readmitted to the East Orange Department of 
Veterans Affairs (VA) Medical Center, where, despite all 
attempts at treatment, his right foot became gangrenous.  The 
veteran's wife and daughter were subsequently advised that, 
in order to properly treat the veteran, an amputation was 
required.  However, the veteran's wife and daughter declined 
this treatment, with the result that, on September 20, 1996, 
the veteran was once again discharged to an extended care 
(that is, nursing home) facility, where he eventually 
expired.  

The appellant (the widow of the veteran) and her daughter 
take issue not with the aforementioned period of VA 
treatment, that is, the period extending from August 15 to 
September 20, 1996, but rather with a previous period of VA 
hospitalization extending from May 13 to July 19, 1996.  In 
pertinent part, it is argued that, during this previous 
hospitalization, the veteran received "improper" medical 
attention, with the result that he developed a "blister" on 
his right foot, which, had it been "taken care of at the 
early stages," would not have progressed to the gangrenous 
condition necessitating amputation.  

The Board observes that, while all other pertinent VA records 
are currently a part of the veteran's file, the sole VA 
record relating to the period from May 13 to July 10, 1996 
consists of a VA discharge summary (VF Form 10-1000).  
Regrettably, that summary does not present findings and 
treatment in sufficient detail to enable the Board to fairly 
evaluate the status of the veteran's right foot ulcer.  

Bell v. Derwinski, 2 Vet.App. 611 (1992) (per curiam order), 
established a rule of "constructive notice" in cases such as 
this, that the records in the possession of the Department of 
Veterans Affairs ("DVA") are deemed part of the record. 
Accordingly, the case is REMANDED to the Regional Office (RO) 
for the following action:

1.  The RO should attempt to obtain all 
records pertaining to the veteran's 
period of hospitalization from May 13 to 
July 10, 1996.  Such records should 
include all nursing notes, doctors' 
orders, and medication logs, as well as 
any other records pertaining to treatment 
provided the veteran during that period 
of time.  All such records, when 
obtained, should be made a part of the 
veteran's claims folder.  

2.  Following completion of the above 
actions, the RO should review the 
evidence, and determine whether the 
appellant's claim may now be granted.  If 
not, the appellant and her representative 
should be provided with an appropriate 
supplemental statement of the case, and 
given an ample opportunity to respond.  
The case should then be returned to the 
Board for further appellate consideration.  

In this REMAND of the claim for further development, the 
Board does not intimate any opinion as to the ultimate 
determination warranted.  No action is required of the 
appellant until she receives further notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).





